Citation Nr: 1234053	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement increased initial rating for the service-connected left knee disability prior to September 2, 2011.

2.  Entitlement to increased rating for the service-connected left knee disability since September 2, 2011. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from January 2003 to February 2005.

This matter is on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for left knee strain and assigned an initial noncompensable (0 percent) rating effective from February 16, 2005.  A subsequent rating decision in February 2008 by the Oakland RO raised the rating for the disability on appeal to 10 percent, effective from September 1, 2006. 

During the course of the appeal, original jurisdiction was transferred to the RO in St. Petersburg, Florida.

This case was remanded by the Board in April 2011 for further development and is now ready for disposition.

The Board notes that the RO has construed the Veteran's August 2006 claim for an increased rating as the claim on appeal.  However, when she submitted her claim in August 2006, she attached a private treatment note indicating that she had undergone arthroscopic surgery in July 2006.  The Court of Appeals for Veterans Claims has recently clarified that, if evidence is new and material has been submitted within one year of the previous denial, 38 C.F.R. § 3.156 requires that any such decision based on this evidence relate back to the original claim. Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this case, the Veteran's original claim seeking service connection for her left knee disorder, submitted in July 2005, was granted in a September 2005 rating decision.  Thus, the Veteran has submitted evidence that is new and material to the issue on appeal within a year of the September 2005 rating decision, and as such the June 2005 claim is the one on appeal rather than the August 2006 claim.  The issues are recharacterized to reflect this.  

In a January 2007 rating decision, the Veteran was granted a temporary total disability rating for the period from July 25 to September 1, 2006.  As this is the maximum rating available, this period of time is no longer on appeal.  Moreover, even though a February 2008 decision increased her disability rating to 10 percent since September 1, 2006, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Accordingly, the period since September 1, 2006 to April 23, 2012 remains on appeal.  

The issue of entitlement to an initial rating in excess of 10 percent for a left knee disability since September 2, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From February 16, 2005, to July 25, 2006, the Veteran's left knee disability was characterized by a limitation of flexion to, at worst, 105 degrees and extension to 0 degrees; there was also mild instability of the knee.

2. During the period from July 25, 2006, to September 1, 2006, the Veteran had a 100 percent temporary and total rating status post left knee arthroscopy with partial lateral meniscectomy.

3. From September 1, 2006, to September 2, 2011, the Veteran's left knee disability was characterized by residuals of a surgical repair of a lateral meniscus tear; symptoms of effusion and frequent locking or instability of the knee joint were not shown. 

 
CONCLUSIONS OF LAW

1. For the period from February 16, 2006, to July 25, 2006, the criteria for an initial rating of 10 percent, but no more, for a left knee disability based on instability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2011).

2. For the period from September 1, 2006 to September 2, 2011, the criteria for a rating in excess of 10 percent for a left knee disability were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Rather, the Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility 

VA examinations with respect to the issue on appeal were also obtained in August 2005, November 2006, May 2009 and September 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in April 2011 for further development.  Specifically, the Board instructed the RO to acquire treatment records from the Andrews Institute in Gulf Breeze, Florida, and to provide the Veteran with a current VA examination.  

The Board is now satisfied there was substantial compliance with the April 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   First, the RO acquired records from the Andrews Institute in October 2011, and the Veteran was provided a new VA examination in September 2011.   Moreover, after the required development was completed, the issue was readjudicated and the Veteran was sent a supplemental statement of the case in March 2012. Accordingly, the Board finds that the April 2011 Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint. VAOPGCPREC 09-04.

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 


Prior to July 25, 2006

Prior to July 25, 2006, the Veteran's left knee disability was rated as noncompensable under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion).  In order to warrant an increased rating for her left knee based solely on limitation of motion, the evidence must show: 
* flexion limited to 45 degrees (10 percent under DC 5260); 
* limitation of extension to 10 degrees (a separate 10 percent under DC 5261); or 
* favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256). 
See 38 C.F.R. § 4.71a (2011).  

In addition to the above, a 10 percent rating may also be applicable if there is X-ray evidence of degenerative arthritis accompanied by limitation of motion to a noncompensable level and objective findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Based on the evidence prior to July 25, 2006, a compensable rating is not warranted based on limitation of motion.  Specifically, the Veteran underwent a VA examination in August 2005 that was directed specifically toward this disorder.  At that time, she complained that she experienced a daily pain level of approximately 3 out of 10, but there was increased pain when walking as far as a mile.  She also wore a knee brace on occasion.  

However, upon examination, the exhibited 135 degrees of flexion and 0 degrees of extension with no evidence of crepitus or tenderness.  While the VA examiner did find that there was an additional five degrees of limitation due to fatigueability and repetitive motion, such an increase would not warrant a compensable rating in either flexion or extension.  Moreover, the Veteran did not mention a history of ankylosis, nor was it observed by the VA examiner.  To the contrary, her displayed range of motion, albeit slightly limited, precludes a finding of ankylosis.  Therefore, a compensable rating is not warranted on these bases.

Next, although the Veteran has complained of some pain in motion, a 10 percent rating under DC 5003 is not warranted, as there has not been X-ray evidence of arthritis in the knee joint.  Notably, after a review of X-rays of the left knee, the VA examiner's diagnosis was limited to a left knee sprain, rather than any degenerative changes.  Therefore, a 10 percent rating is not warranted on this basis.  

In arriving at these conclusions, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected left knee disability is not warranted on the basis of functional loss due to pain or weakness prior to July 25, 2006, as the Veteran's symptoms are contemplated by the noncompensable rating already assigned.  While the VA examiner in August 2005, did not specifically note the point at which pain began in the range of motion measurements, her range of motion is so well in excess of what is required for an increased rating that this omission is of minimal effect.  

Moreover, while the Veteran has complained of pain in motion, her gait was noted to be normal, and that there was no loss of coordination during a flare-up or during excess fatigueability.  Put another way, the effect of this symptomatology is contemplated in the currently assigned noncompensable percent disability evaluation.

Next, the Board considers whether a separate compensable rating is warranted based on instability.  In order to warrant a separate rating for this type of disorder, the evidence must show: 
* removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259)
* dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* slight recurrent subluxation or lateral instability (10 percent under 5257). 
See 38 C.F.R. § 4.71a.

As an initial matter, the Board determines that a separate 10 percent rating is warranted based on removal of the semilunar cartilage with residual symptoms.  Even though the diagnosis in the Veteran's left knee at her August 2005 VA examination was limited to a knee strain, this is does not accurately represent her past knee pathology.  Her service treatment records, post-service treatment records and other statements indicate that she experienced a complex tear of the lateral meniscus of the left knee while on active duty that was surgically repaired in May 2005.  As was indicated at the August 2005 VA examination, she continues to experience left knee symptoms.  As such, there is evidence of removal of semilunar cartilage, followed by residual symptoms.  This is consistent with a 10 percent rating under DC 5259.   

However, the Board finds that a rating in excess of 10 percent is not warranted on this basis.  Specifically, at her August 2005 VA examination, the Veteran stated that she experiences occasional, but not frequent, swelling and locking in the knee, and she denied that the knee gives out.  Upon examination, no ligament laxity was observed to valgus or varus stress.  Lachman's and anterior drawer testing (indicating an injury to the anterior cruciate ligament) were both negative, as was a McMurray test, indicating no additional tears of the meniscus.  Therefore, while a 10 percent rating is warranted based on removal of semilunar cartilage, dislocation of the semilunar cartilage with frequent episodes of locking or effusion, or slight subluxation or instability, has not been shown.  Thus, a 10 percent rating, but no more, is warranted for instability of the left knee prior to July 25, 2006.

From September 1, 2006 to April 23, 2012

Based on a February 2008 rating decision, the Veteran has been rated 10 percent for her left knee disability under 38 C.F.R. § 4.71a, DC 5259 (addressing removal of the semilunar cartilage with persisting symptoms).  She does not have a separate rating for limitation of motion.  

As an initial matter, a separate compensable rating based on limitation of motion is not warranted, since flexion limited to 45 degrees, limitation of extension to 10 degrees, or ankylosis of any sort has not been shown.  Specifically, at a VA examination in November 2006, the Veteran stated that she felt weakness and stiffness if she sits for more than a half an hour and that climbing stairs was too painful.  However, upon examination, she was able to walk with a brisk gait without any pain.  Upon examination, she exhibited 130 degrees of flexion, with only five degrees of additional limitation due to repetitive motion or fatigueability.  

At a second VA examination in May 2009, the Veteran again stated that she was unable to climb stairs, and that her knee symptoms had not improved since her last surgery.  She also experienced sharp flare-ups of pain on a daily basis.   Upon examination, however, she exhibited a flexion of 128 degrees and full extension.  While these ranges of motion were additionally limited by pain, the examiner did not state precisely how much additional limitation.  

During a private evaluation from March 2011, where the Veteran claimed that she experienced mild to moderate left knee pain that had recently worsened.  However, no range of motion measurements were observed. 

At her most recent VA examination in September 2011, the Veteran stated that she was limited in activities such as cycling and sports.  Other activities cause her knee to become stiff.  However, her observed range of motion was limited to only 120 degrees of flexion (with pain beginning at 105 degrees) and to full extension (with no objective evidence of pain).   

During this entire period, the Veteran consistently indicated a measurable, albeit limited, range of motion.  Therefore, given that left knee flexion limited to 45 degrees, limitation of extension to 10 degrees, or ankylosis of any sort has not been shown, an increased rating is not warranted based on limitation of motion.  

Moreover, a 10 percent rating under DC 5003 is not warranted, as there has not been X-ray evidence of arthritis in the knee joint.  Specifically, X-rays of the left knee in November 2006 were observed to be "unremarkable."  An X-ray at her VA examination in May 2009 was also unremarkable.  Although an X-ray was not taken at and September 2011 VA examination, she stated that she had recently had one taken and it was "unremarkable."  

The Board also determines that an increased evaluation is also not warranted based on functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Specifically, as was noted at her most recent VA examination in September 2011, the Veteran does experience some additional functional impairment that affects her range of motion.  However, even when factoring this additional limitation, an increased rating is still not warranted.  Moreover, the VA examiner noted that she walks with a normal gait, and that she was still able to perform all activities of daily living.  As such, the effect of this symptomatology is contemplated in the currently assigned noncompensable percent disability evaluation.  .  

As for entitlement to a separate rating based on instability, the Board determines that a rating in excess of her current 10 percent rating is not warranted, as neither frequent locking episodes nor instability has been shown.  Specifically, at the Veteran's November 2006 VA examination, she stated that she experienced "feelings of instability," but denied any actual giving out.  She also did not use any supportive devices such as braces, corrective shoes, or walking devices.  Tests for ACL, or valgus or varus instability were negative, and the examiner considered the Veteran's knee to be stable.  

At her VA examinations in May 2009 and September 2011, the Veteran stated that she sometimes wears a brace.  However, upon examination on both occasions, there was no abnormal motion upon varus or valgus stress, and tests for ACL disorders were also negative.  Overall, both VA examiners determined that her knee was stable.  Therefore, as dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint, or subluxation or lateral instability has not been shown, a rating in excess of the currently-assigned 10 percent is not warranted.  

For both periods on appeal, the Board has also considered the Veteran's statements that her disability is worse than the assigned ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of for her left knee according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's left knee symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left knee disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board has resolved the benefit of the doubt rule in favor of the Veteran in granting an increased initial rating.
ORDER

An initial rating of 10 percent for instability of the left knee during the period February 16, 2006, to July 25, 2006, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for the period from September 1, 2006, to September 2, 2011, is denied.


REMAND

In a letter received by the Board on April 23, 2012, the Veteran stated that her left knee disability has worsened since her most recent VA examination in September 2011.  In such cases, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  

In this case, the evidence does not indicate a worsening of the Veteran's symptoms prior to the last examination.  As such, while a new VA examination is warranted for the period since this time, there is no prejudice in adjudicating her claim prior to the date of the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Inquire from the Veteran whether she has received any private treatment related to her left knee disability since September 2011.  If so, the records of such treatment should be acquired after obtaining the Veteran's authorization. 

If the Veteran has received treatment from any VA medical facility, such records should also be incorporated in the claims file.  

2.  Schedule the Veteran for a VA examination of her left knee.  She should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal. See 38 C.F.R. § 3.655 (2011).  The entire claims file, to include a complete copy of this remand, should be made available to the designated examiner. All necessary tests and studies should be conducted.

The examiner should describe all symptomatology related to the Veteran's service-connected left knee disability, to include an evaluation of range of motion and stability of the joint.  All indicated studies and tests deemed necessary by the examiner, and any range of motion measurements should also specify at what degree in motion pain begins.  

The examiner should also describe any functional loss pertaining to the left knee due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible. 

3.  Thereafter, readjudicate the issue on appeal while considering all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate SSOC and provided opportunity to respond. Then, return the case to the Board for further appellate consideration, as appropriate.

By this remand the Board intimates no opinion regarding any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


